MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Aug 30 2019, 8:52 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John A. Goodridge                                        Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General of Indiana

                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Theophilus                                   August 30, 2019
Gilmore,                                                 Court of Appeals Case No.
Appellant-Defendant,                                     19A-CR-639
                                                         Appeal from the Vanderburgh
        v.                                               Circuit Court
                                                         The Honorable David D. Kiely,
State of Indiana,                                        Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         82C01-1705-F1-3092



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019                   Page 1 of 7
[1]   Christopher Theophilus Gilmore appeals his sentence for Level 2 felony

      robbery resulting in serious bodily injury. 1 He argues his twenty-seven-year

      executed sentence is inappropriate given his character and the nature of his

      offense. We affirm.



                                Facts and Procedural History
[2]   Around 7 p.m. on May 19, 2017, Gilmore went to a neighbor’s house and

      drank beer. He then returned to the home he shared with his sixty-five-year-old

      mother, Arris Mctier. Gilmore sat in the garage and drank wine until he

      decided to go to the kitchen. Mctier confronted Gilmore in the kitchen.

      Gilmore engaged in fist fight with his mother, stabbed his mother, threw a glass

      cup at her, and kicked her in the face. He changed his clothes, fell asleep, and

      left the house early the next morning.


[3]   Evansville Police Officers responded to a call on May 20, 2017, and discovered

      Mctier on the floor, bleeding profusely from her head, arms, and body. A

      neighbor told officers that Gilmore left the house about twenty minutes before

      the officers arrived. The house was in disarray with glass on the floor, blood

      splatter on the wall, and furniture overturned. An ambulance transported

      Mctier to the hospital. Emergency room personnel gave her six pints of blood




      1
          Ind. Code § 35-42-5-1(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 2 of 7
      and treated the stab wounds on her face, arms, and hands. She also required

      assistance breathing, suffered facial fractures, and was in extreme pain.


[4]   Pursuant to a search warrant, officers discovered a blood-stained knife and a

      broken glass mug with blood on it in the house. They also found a bloody pair

      of shoes and a bloody t-shirt in Gilmore’s room. Later that afternoon, officers

      found Gilmore wandering the streets. He told officers he hit his mother, he was

      tired of being harassed by her and his sisters, he used a knife to cut his mother,

      and he threw a glass at her. Gilmore also said he was too mad to call an

      ambulance for his mother after the assault and he changed his shoes because his

      bloodstained shoes were “too nasty to walk in.” (App. Vol. II at 15.) When

      Gilmore left the house, he took his mother’s debit card and some of her

      personal property. When Gilmore was informed that his mother was in the

      intensive care unit and might not survive, he said “okay.” (Id.)


[5]   On May 23, 2017, the State charged Gilmore with Level 1 felony attempted

      murder. 2 On June 29, 2017, Gilmore moved for a psychiatric examination to

      determine his competence to stand trial and to determine his sanity at the time

      when he attacked his mother. After a hearing on August 29, 2017, the court

      granted Gilmore’s motion and ordered the appointment of a disinterested

      psychologist and psychiatrist to evaluate Gilmore’s competency to stand trial

      and sanity at the time of the offense. On November 7, 2017, Gilmore was




      2
          Ind. Code § 35-42-1-1; Ind. Code § 35-41-5-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 3 of 7
      found not competent to stand trial and committed to Logansport State Hospital.

      In the summer of 2018, Gilmore regained competency, and the State resumed

      prosecution. On January 10, 2019, the State amended the charges to add a

      count for robbery resulting in serious bodily injury as a Level 2 felony. On

      January 11, 2019, Gilmore pled guilty but mentally ill to robbery resulting in

      serious bodily injury, and the State dismissed the attempted murder charge.


[6]   The court held a sentencing hearing on February 15, 2019. Gilmore’s counsel

      highlighted Gilmore’s mental health conditions and noted the psychiatric

      evaluations in the court’s file. Gilmore’s sister detailed the trauma and

      repercussions Gilmore’s actions caused the entire family and conveyed Mctier’s

      wish that Gilmore “stay behind bars until she passes away because she is scared

      of [Gilmore.]” (Tr. Vol. II at 17.) Gilmore’s sister also said she “wouldn’t

      want [Gilmore] to be somebody’s neighbor right now.” (Id. at 18.)


[7]   The court noted the probation department deemed Gilmore to be a high risk to

      reoffend. The court noted Gilmore’s guilty plea and its awareness of the mental

      health issues outlined in the evaluations in the court’s file. The court also listed

      Gilmore’s prior criminal history, which included convictions for conversion,

      burglary, criminal mischief, operating a vehicle while intoxicated, criminal

      trespass, public intoxication, resisting law enforcement, and false informing.

      Finally, the court also noted the age of Gilmore’s mother and the extent of her

      injuries. The court sentenced Gilmore to a twenty-seven-year executed

      sentence in the Indiana Department of Correction and ordered Gilmore not to

      have contact with the victim as a condition of his sentence.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 4 of 7
                                  Discussion and Decision
[8]    We “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, [we find] the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Ind. R. App. P. 7(B).

       Our role in reviewing a sentence pursuant to Appellate Rule 7(B) “should be to

       attempt to leaven the outliers, and [to] identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes, but not

       to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895

       N.E.2d 1219, 1225 (Ind. 2008). “The defendant bears the burden of persuading

       this court that his or her sentence is inappropriate.” Kunberger v. State, 46

       N.E.3d 966, 972 (Ind. Ct. App. 2015). “Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad of other factors that come to light in a

       given case.” Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).


[9]    A Level 2 felony is punishable by a term of imprisonment between ten years

       and thirty years. Ind. Code § 35-50-2-4.5. The advisory sentence is seventeen

       and one-half years. Id. Therefore, Gilmore’s twenty-seven-year sentence falls

       within the statutory range for his offense.


[10]   In assessing the nature of the offense, we examine “the details and

       circumstances of the commission of the [offense] and the defendant’s

       participation.” Wright v. State, 950 N.E.2d 365, 371 (Ind. Ct. App. 2011).

       Gilmore, a six-foot-two-inch 240-pound man, beat and stabbed his sixty-five-


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 5 of 7
       year-old, five-foot-nine-inch 170-pound mother. He inflicted wounds on his

       mother’s face, arms, and body. She had to be rushed to the emergency room,

       was placed in intensive care, and required six pints of blood. Gilmore did not

       call for an ambulance. He left his bleeding mother on the floor for her grandson

       to find. As a result of Gilmore’s actions, Mctier’s face is disfigured, her vision

       has deteriorated, and her jaw required realignment. Gilmore’s offense was

       egregious and merits a long sentence. See Clark v. State, 26 N.E.3d 615, 619

       (Ind. Ct. App. 2014) (holding forty-five-year sentence for robbery resulting in

       serious bodily injury was not inappropriate when defendant robbed jewelry

       store and his co-defendant hit the store clerk several times in the back of the

       head with a metal pipe during the robbery), trans. denied.


[11]   We evaluate a defendant’s character by looking at his life and conduct. Wright,

       950 N.E.2d at 371. The pre-sentence investigation report and numerous

       psychiatric evaluations filed with the court detail Gilmore’s mental health

       issues. He reported having paranoid schizophrenia, bipolar disorder, and post-

       traumatic stress disorder. Gilmore was hospitalized on previous occasions

       when he stopped taking his medications. A psychiatrist also diagnosed

       Gilmore with various substance abuse disorders. However, Gilmore was not

       experiencing hallucinations when he attacked his mother. He relayed to a

       psychiatrist that, while attacking his mother, he thought about not wanting to

       be charged with a crime. Even though Gilmore indicated his mother started the

       fight, he continued to beat her because he was angry with her. He was also

       aware that he was going to be arrested when police approached him the day


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 6 of 7
       after the attack. Thus, Gilmore’s mental health issues do not seem to be

       implicated in his decisions to engage in criminal behavior and inflict serious

       injury on his mother. Additionally, Gilmore has a long criminal history

       including alcohol-related offenses and battery. Consequently, Gilmore’s

       sentence is not inappropriate in light of his character. See id. at 372 (holding

       aggregate fifty-year-sentence was appropriate for several reasons, including

       defendant’s extensive and escalating criminal history).



                                               Conclusion
[12]   While acknowledging Gilmore’s mental health issues, we hold his twenty-

       seven-year executed sentence is not inappropriate given the nature of his offense

       and his character. We affirm.


[13]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-639 | August 30, 2019   Page 7 of 7